DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 25 June 2021 is being considered by the examiner.

Claim Objections

Claims 1 and 12 are objected to because of the following informalities: 
Claims 1 and 12 each similarly recite “…displays an image obtained by shooting an outside of a moving body in the moving body” which is confusing wording, as it seems to say that an image is obtained by shooting an outside of the moving body in the moving body, but it is unclear how can one shoot an image of the outside on the inside.  Form the specification it appears the applicant means to say “…displays an image in the moving body, where the image is obtained by shooting an outside of a moving body”
For clarity purposes, appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a detection means that detect a stop operation of stopping the switching control…” however, claim 5 depends from claim 3, which depends from claim 1, whereas claim 2 recites the features regarding the switching control. Thus “the switching control” lacks antecedent basis within claim 5. It is unclear whether the claim should thus depend from claim 2 or should recite “a switching control.”
Claim 8 recites “a detection means that detect a stop operation of stopping the switching control…” however, claim 8 depends from claim 6, which depends from claim 1, whereas claim 2 recites the features regarding the switching control. Thus “the switching control” lacks antecedent basis within claim 8. It is unclear whether the claim should thus depend from claim 2 or should recite “a switching control.”

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (WO 2018/003193 A1).

Regarding claim 1, Watanabe discloses a display control device (Figure 3, ECU 24) comprising a display control means that displays an image obtained by shooting an outside of a moving body in the moving body (Figure 1, 8 is a display inside the moving body [car] and page 3, 5th paragraph of the English machine translation.), wherein
when displaying the image, the display control means displays, while updating with a lapse of time, how far back in a past from now the image being displayed was shot (See page 5, 3rd paragraph, page 6, 6th paragraph and page 7, 8th paragraph to page 8, 2nd paragraph, which specifying current position is displaying how far back in the past the image was.).

Regarding claim 2, Watanabe discloses the display control device according to claim 1, wherein the display control means performs a switching control of displaying a plurality of the images obtained by shooting an outside of the moving body while switching the images in order of shooting (Figure 7 and 8 show  the first display mode and the second display mode to which a switching control of the plurality of image in the order of shooting are controlled.).

Regarding claim 11, Watanabe discloses the display control device according to claim 1, wherein
when displaying an image shot in a past, the display control means displays a mark indicating how far back in a past from now the image was shot, and displays the mark while updating a display format with a lapse of time (Page 7, 8th paragraph to page 8, 2nd paragraph, which specifying current position is a “mark” which specifying current position is displaying how far back in the past the image was.).

Regarding claim 12, this claim is rejected under the same rationale as claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO 2018/003193 A1) in view of Shimizu (JP 2014-032033 A).

Regarding claim 3, Watanabe discloses the display control device according to claim 1.
 Watanabe fails to teach wherein the display control means displays a difference between a shooting time at which the image being displayed was shot and a current time while performing the update.
Shimizu discloses wherein a display control means displays a difference between a shooting time at which an image being displayed was shot and a current time while performing an update (Figure 6(b) and page 10, 2nd paragraph of the English machine translation document., which displays “1 min” which is a difference between a shooting time and a current time.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the time display teachings of Shimizu in the display control device taught by Watanabe.  The motivation to combine would have been in order to allow a user to correctly recognize how the present travel is delayed or advanced relative to past travel (See abstract of Shimizu).



Regarding claim 4, Watanabe and Shimizu disclose the display control device according to claim 3, wherein
the display control means further displays a plurality of the images side by side in order of shooting, displays, distinguishably from other images, an image corresponding to the image being displayed among the images to be displayed side by side, and displays, while performing the update, the difference corresponding to the distinguishably displayed image (Shimizu: Figure 6(b) shows that images C1 and C2 are side by side and are distinguishable from each other as displays the difference [1 min].).

Regarding claim 9, Watanabe discloses the display control device according to claim 1.
 Watanabe fails to teach wherein the display control means displays, while updating with a lapse of time, a map including a shooting point at which the image being displayed was shot and a current location of the moving body.
Shimizu discloses wherein a display control means displays, while updating with a lapse of time, a map including a shooting point at which the image being displayed was shot and a current location of the moving body (Figure 6(b) shows a map which is displayed including the shooting point and a current location C2 and C1 while updating the lapse of time [1 min].).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the time display teachings of Shimizu in the display control device taught by Watanabe.  The motivation to combine would have been in order to allow a user to correctly recognize how the present travel is delayed or advanced relative to past travel (See abstract of Shimizu).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO 2018/003193 A1) in view of Cho et al. (US 2015/0321607).

Regarding claim 6, Watanabe discloses the display control device according to claim 1.
Watanabe fails to teach wherein the display control means displays, while updating with a lapse of time, a shooting time at which the image being displayed was shot and a current time.
Cho et al. disclose wherein a display control means displays, while updating with a lapse of time, a shooting time at which an image being displayed was shot and a current time (Figures 3C and 7, and paragraphs [0059] and [0074], where 41 indicates a shooting time of the currently displayed image and the end of the progress bar indicates the current time.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the progress bar and image teachings of Cho et al. in the display control device taught by Watanabe.  The motivation to combine would have been in order to allow the user to simultaneously check, using intuitive control, the images captured on both sides of the vehicle by observing only one display unit (See paragraph [0104] of Cho et al.).

Regarding claim 7, Watanabe and Cho et al. disclose the display control device according to claim 6, wherein
the display control means further displays a plurality of the images side by side in order of shooting (Cho et al.: Figure 7 and paragraph [0073]), displays, distinguishably from other images, an image corresponding to the image being displayed among the images displayed side by side (Cho et al.: Figure 7A shows an image is displayed distinguishably), displays, while performing the update, the shooting time corresponding to the distinguishably displayed image (Cho et al.: Figure 7A, 41 [the cursor not labeled in Figure 7A is shown labeled in Figure 6A, for example.] corresponds to the shooting time of the current image 11.  See also Figure 3(c).), and displays, while performing the update, the current time corresponding to a latest image among the images to be displayed side by side (Cho et al.: Figures 3C and 7, the end of the progress bar indicates the current time.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO 2018/003193 A1) in view of Hasegawa et al. (US 2009/0237743).

Regarding claim 10, Watanabe discloses the display control device according to claim 1.
Watanabe fails to teach wherein when displaying the image, the display control means displays the image while updating a color tone of the image in accordance with a difference between a shooting time of the image and a current time.
Hasegawa et al. disclose wherein when displaying an image, the display control means displays the image while updating a color tone of the image in accordance with a difference between a shooting time of the image and a current time (Paragraph [0091], changes color tone between images, which would thus be “in accordance with” a difference between a shooting time of the image and a current time.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the color tone teachings of Hasegawa et al. in the display control device taught by Watanabe.  The motivation to combine would have been in order to allow a user to easily distinguish between current and past images.

Allowable Subject Matter

Claims 5 and 8 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
27 April 2022